Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Myrna Schelling on May 10, 2022.

The application has been amended as follows: 
See attached document with amended Claims.
Reasons for Allowance
Claims 1-21 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art neither teaches nor suggest, when the claim is taken as a whole a system, method and non-transitory computer-readable storage medium for determining an early warning score for a health status of a patient utilizing sensor data to gather medical parameter data, and utilizing the possible values of these medical parameter to create intervals in which scores are assigned.  The utilizing these individual scores to create a general score for the individual.
The closest prior art is Hong (US 2014/0278229 A1) in view of Matsumura (US 5,050,612), Ong (2014/0257122 A1) and Fischer (US 2014/0142456 A1).
Hong discloses a system, method, and a non-transitory computer-readable storage medium having embodied thereon instructions, which when executed by at least one processor (e.g. Fig 12C:Processor), perform steps of a method for determining an early warning score for a health status of a patient, the method comprising: acquiring during a predetermined time period, via a set of sensors configured to continuously collect a plurality of medical parameters of the patient (e.g. Fig. 12C; [0112]-[0113]), integrated into a wearable device (e.g. Fig 2a; [0112]-[0113]),  wherein the wearable device is designed to be worn on a wrist of the patient (e.g. Fig 2a; [0109]), the sensors including at least a first temperature sensor configured to measure a skin temperature of a skin (e.g. [0025]) area over a radial artery of the patient and a second temperature sensor configured to measure an air temperature (e.g. [0111]  body temperature and weather conditions such as temperature); determining, based on the initial values, normal values of the medical parameters (e.g. [0132] a baseline is established for the user to determine the variability of the physiological parameters); acquiring, via the sensors and at a pre-determined frequency, further values of the medical parameters (e.g. [0294]). 
However, Matsumura discloses a device for computer-assisted monitoring of the body wherein the wrist worn device includes a first temperature sensor configured to measure a skin temperature of a skin area over a radial artery of the patient (e.g. Fig 8 temperature sensor apparatus col 6 lines 58-68 and col 7 lines 1-7) and a second temperature sensor configured to measure an air temperature (e.g. Fig 8 second temperature sensor col 6 lines 58-68 and col 7 lines 1-7), wherein the acquiring includes determining, based on the skin temperature and the air temperature, a body temperature of the patient (e.g. col 7 lines 8-26).
Furthermore, Ong discloses a system and method of determining a risk score, based on deviations of the further values from the normal values, individual scores for the medical parameters (e.g. [0051]; [0054]-[0055]; Fig 7); calculating based on the individual scores, a general score indicative of the health status of the patient (e.g. [0050]; Fig 7:730), wherein the calculating the general score includes multiplying the individual scores by weights to obtain weighted individual scores and summation of the weighted individual scores being based on a previous health status of the patient (e.g. abstract; [0006]; [0028]; [0039] Fig 7:722); and determining, based at least one the general score, the health status of the patient (e.g. [0210]; Fig 7:730), wherein the predetermined frequency of acquiring the further values of the medical parameters and calculating the individual scores is adjusted based on the general score (e.g. [0193]; [0203]-[0204]).
Additionally, Fischer discloses an environmental and patient monitor wherein the weights are based on a current health status of the patient and environmental conditions of the patient (e.g. [0021];[0023]-[0046] the system is to determine a risk factor for the user and assigns a greater weighted score to certain indicators and some factors that are used in assigning the score include information from the environment monitor 104 and whether the patient has been exposed to tobacco smoke, chemical fumes dust  and the personal monitor 102 that monitor the current status of the user’s lung health).
The combination of Hong in view of Matsumura, Ong (2014/0257122 A1) and Fischer is silent regarding dividing a range of possible values of at least one of the medical parameters into intervals; assign each of the intervals a score; and based on the assigned scores of the intervals, generate a scale for determining the individual scores of the patient.
The prior art of record, taken individually or in combination does not reasonable teach or render obvious the combination/configuration of elements or steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								May 19, 2022
/J.F.H./Examiner, Art Unit 3792   

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792